Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:
 JERMAINE JOHNSON,

        Plaintiff,

 v.

 G4S SECURE SOLUTIONS (USA) INC.,
 A Florida Profit Corporation,

       Defendant.
 _______________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

                                         INTRODUCTION

        1.        Plaintiff, JERMAINE JOHNSON (“Mr. Johnson” or “Plaintiff”), brings this action

 pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

 FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

 monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

 and costs.

                                          JURISDICTION

        2.        The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

 the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

 § 2201 et seq.

                                              PARTIES

        3.        At all times relevant hereto, Plaintiff was an employee of Defendant, and resided

 in Mimi-Dade County, Florida.
Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 8



        4.      Plaintiff worked for Defendant in Miami-Dade County, Florida, and the venue,

 therefore, for this case is the Miami Division of the Southern District of Florida.

        5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

 because it was engaged in commerce or in an industry affecting commerce who employed 50 or

 more employees within 75 miles of where Plaintiff worked, for each working day during each of

 20 or more calendar workweeks, prior to seeking leave under the FMLA.

        6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

 FMLA, based on the fact that he: (a) suffered from a serious health condition as defined by the

 FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

 and worked at least 1,250 hours during the relevant 12-month period prior to him seeking to

 exercise his rights to FMLA leave.

                                   FACTUAL ALLEGATIONS

        7.      Mr. Johnson worked as a Nuclear Security Officer for Defendant from February 1,

 2011, until his termination on December 17, 2018.

        8.      In all respects, Mr. Johnson was an excellent employee with no significant history

 of performance, attendance, or disciplinary issues.

        9.      Mr. Johnson worked without issue, until he suffered an unfortunate injury in the

 workplace.

        10.     Specifically, on October 5, 2017, Mr. Johnson injured his right leg during a

 company-wide training event.

        11.     This injury was extremely debilitating and caused him severe pain and swelling.

        12.     Accordingly, on October 8, 2017, Mr. Johnson admitted himself to the hospital for

 evaluation.
Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 8



         13.      Upon examination, podiatrist, Dr. Francis Wodie (“Dr. Wodie”), diagnosed Mr.

 Johnson with a right lower extremity injury, requiring surgery.

         14.      Immediately upon learning of this diagnosis, Mr. Johnson advised Project Manager,

 James Casey Scott (“Mr. Scott”), of same, including his need to schedule time off for surgery on

 October 17, 2017.

         15.      As such, Mr. Scott requested that Mr. Johnson fill out an incident report the

 following day.

         16.      Upon arrival for work on October 9, 2017, Mr. Johnson filled out an incident report

 as requested, along with Supervisor, Lt. Clarke, who witnessed the workplace injury.

         17.      During this time, Mr. Scott informed Mr. Johnson that he would not permit him to

 seek workers’ compensation benefits because Mr. Johnson reported his injury four (4) days too

 late.

         18.      However, under Florida law, an employee is required to report a work-related

 accident no later than thirty (30) days from the date the accident occurred; this directive to the

 contrary is illegal and retaliatory.

         19.      On October 17, 2017, the day of his surgery, Mr. Johnson learned that he was not

 being covered under Defendant’s worker’s compensation policy.

         20.      Thankfully, Dr. Wodie nevertheless agreed to proceed with his scheduled surgery.

         21.      Upon completion of his surgery, Dr. Wodie instructed Mr. Johnson that he could

 not return to work for another four (4) to six (6) weeks; Mr. Johnson notified Mr. Scott of same

 and requested FMLA protection for his time off.
Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 8



           22.   Instead of notifying Mr. Johnson of his FMLA rights and providing him with the

 appropriate notification of his rights or FMLA certifications, Mr. Scott incessantly harassed Mr.

 Johnson to return to work early and disobey Dr. Wodie’s orders for medical leave.

           23.   Defendant’s failure to notify Mr. Johnson of his FMLA rights, and entitlement to

 apply for same, as well as pressuring him to return earlier than as directed by his medical team,

 constitutes actionable interference under the FMLA. See Patterson v. Browning’s Pharm. &

 Healthcare, Inc., 961 So. 2d 982, 986 (Fla. 5th DCA 2007).

           24.   In fear of losing his job if he didn’t return earlier, Mr. Johnson, against his will

 convinced Dr. Wodie to allow him to return to work earlier than prescribed, but on light duty

 orders.

           25.   By returning early because he would lose his job, predictably Mr. Johnson

 exacerbated his injury.

           26.   Further, in response to his continued request for workers’ compensation benefits,

 Mr. Scott egregiously tried to dissuade Mr. Johnson from making a claim for workers’

 compensation benefits by promising him that he would reimburse all his medical bills, which

 amounts to another violation of the law. See Fla. Stat. §440.205.

           27.   Unfortunately, in April 2018, Dr. Wodie informed Mr. Johnson that he had to

 undergo another surgery on May 30, 2018, for his injuries.

           28.   As a dedicated and responsible employee, Mr. Johnson immediately notified Mr.

 Scott of same and of his need for FMLA time off from work; again, no FMLA paperwork or

 notification of rights was provided by Defendant.

           29.   Rather, Mr. Scott incessantly harassed and berated Mr. Johnson up until the day

 before his scheduled surgery, which had ultimately been rescheduled for June 13, 2018.
Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 5 of 8



        30.     Around that time, Mr. Scott claimed that he called Dr. Wodie’s office directly and

 requested Mr. Johnson’s medical information to confirm his surgery.

        31.     Upon the conclusion of Mr. Scott’s alleged conversation with Dr. Wodie, Mr. Scott

 accused Mr. Johnson of lying to him about his scheduled surgery and need for medical leave.

        32.     However, and most disturbingly, neither Dr. Wodie (nor anyone in his office for

 that matter) ever spoke to anyone from Defendant’s office regarding Mr. Johnson’s medical

 condition/surgery as claimed.

        33.     Accordingly, Mr. Johnson commenced his surgery (without ever being offered

 FMLA leave) and returned to light duty work on July 13, 2018.

        34.     Shockingly, upon his return to work, Mr. Scott placed Mr. Johnson on unpaid

 administrative leave, based on his claim that Mr. Johnson fabricated his need for surgery and

 resulting leave time that should have been FMLA protected.

        35.     Defendant kept Mr. Johnson on unpaid leave through December 17, 2018.

        36.     Not surprisingly, Defendant terminated Mr. Johnson on December 17, 2018.

        37.     Such a retaliatory/unlawful termination is exactly the kind of adverse employment

 that the anti-interference and retaliation provisions of the FMLA were intended to prevent.

        38.     Based on the foregoing, Plaintiff was not returned to the same, or substantially

 similar/equivalent position upon what would have been his return from FMLA leave.

        39.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

 employment, wages, benefits, and other remuneration to which he is entitled.

        40.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

 retaliated against him for utilizing what should have been proper and authorized FMLA leave.
Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 6 of 8



        41.     Moreover, because Defendant acted with intent to interfere with, and otherwise

 retaliate against Plaintiff for his use of what should have been protected FMLA leave, Defendant’s

 actions likewise constitute FMLA retaliation.

        42.     The timing of Plaintiff’s use of what should have been protected FMLA leave, and

 Defendant’s termination of his employment, alone demonstrates a causal connection between what

 should have been his protected FMLA leave and these illegal actions taken by Defendant against

 him.

        43.     Defendant’s stated reason for Plaintiff’s termination is a pretext, designed to cover

 up FMLA interference and retaliation.

        44.     Defendant purposefully and intentionally interfered with, and retaliated against

 Plaintiff, for his use of FMLA protected leave.

        45.     Defendant did not have a subjective or objective good faith basis for its actions, and

 Plaintiff is therefore entitled to liquidated damages.

                   COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

        46.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 45, above.

        47.      At all times relevant hereto, Plaintiff was protected by the FMLA.

        48.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

 Plaintiff to exercise his FMLA rights.

        49.     At all times relevant hereto, Plaintiff was protected from interference under the

 FMLA.
Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 7 of 8



        50.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

 exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

 attorneys’ fees and costs.

        51.       As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.

                   COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

        52.       Plaintiff reincorporates and readopts all allegations contained within Paragraphs

 1-45, above.

        53.      At all times relevant hereto, Plaintiff was protected by the FMLA.

        54.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing him for

 his attempted use and/or use of what should have been, FMLA protected leave.

        55.     At all times relevant hereto, Plaintiff was protected from retaliation under the

 FMLA.

        56.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

 Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised his rights

 to take approved leave pursuant to the FMLA.

        57.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

 against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages

 and incurred reasonable attorneys’ fees and costs.
Case 1:19-cv-24091-MGC Document 1 Entered on FLSD Docket 10/03/2019 Page 8 of 8



        58.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to

 be just and appropriate.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable.

                Dated this 3rd day of October 2019.

                                                Respectfully Submitted,

                                                /s/ Noah E. Storch
                                                Noah E. Storch, Esquire
                                                RICHARD CELLER LEGAL, P.A.
                                                10368 W. SR 84, Suite 103
                                                Davie, Florida 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771
                                                Email: noah@floridaovertimelawyer.com
